Name: Commission Regulation (EEC) No 14/93 of 7 January 1993 correcting Regulation (EEC) No 3877/92 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 93 Official Journal of the European Communities No L 4/9 COMMISSION REGULATION (EEC) No 14/93 of 7 January 1993 correcting Regulation (EEC) No 3877/92 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty  opposite CN code 1001 10 90 : for : ' 11,388', read : ' 11,366';  opposite CN code 1 003 00 90 : for : '3,038', read : '3,036';  opposite CN code 1004 00 90 : for : '8,371 ', read : '6,371 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Whereas the amounts of the refunds applicable from 1 to 31 January 1993 were fixed by Commission Regulation (EEC) No 3877/92 (3); Whereas a check has revealed some errors ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3877/92 is hereby corrected as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1993. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 391 , 31 . 12. 1992, p. 3 .